United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 21-2706
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Kendrick D. Calloway

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                   ____________

                            Submitted: February 2, 2022
                              Filed: February 7, 2022
                                   [Unpublished]
                                  ____________

Before COLLOTON, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Kendrick Calloway received a 120-month prison sentence after he pleaded
guilty to being a felon in possession of a firearm. See 18 U.S.C. § 922(g)(1). In an
Anders brief, Calloway’s counsel challenges two enhancements and suggests that
the overall sentence is substantively unreasonable. See Anders v. California, 386
U.S. 738 (1967).
       We conclude that the district court 1 did not clearly err in determining that
there was an adequate factual basis for the challenged enhancements. See United
States v. Turner, 781 F.3d 374, 393 (8th Cir. 2015). We also conclude that the
resulting sentence was substantively reasonable. See United States v. Feemster, 572
F.3d 455, 461–62 (8th Cir. 2009) (en banc) (reviewing the reasonableness of a
sentence under “a deferential abuse-of-discretion standard” (quotation marks
omitted)); United States v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008) (stating that
a within-Guidelines-range sentence is presumptively reasonable). The record
establishes that the district court sufficiently considered the statutory sentencing
factors, 18 U.S.C. § 3553(a), and did not rely on an improper factor or commit a
clear error of judgment. See United States v. Larison, 432 F.3d 921, 923–24 (8th
Cir. 2006).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82-83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________




      1
        The Honorable Stephen R. Clark, United States District Judge for the Eastern
District of Missouri.

                                         -2-